USDC IN/ND case 1:19-cv-00215-DRL-JPK document 21 filed 08/24/20 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 DORIS J. SILVERS,

                         Plaintiff,

         v.                                               CAUSE NO. 1:19-CV-215 DRL-JPK

 ANDREW SAUL, Commissioner of Social
 Security Administration,

                         Defendant.


                                              ORDER
       This matter is before the court on the findings and recommendation of Magistrate Judge

Joshua P. Kolar filed on July 28, 2020 (ECF 20). The Magistrate Judge recommended that this court

reverse and remand the decision of the Commissioner of the Social Security Administration in Doris

Silvers’ case because the ALJ did not properly consider the statements of Ms. Silvers’ son. ECF 20 at

18. The court advised the Commissioner that he had fourteen days to file any objections, and that date

has now passed. The Commissioner has not objected to the Magistrate Judge’s findings and

recommendation, so the court now ADOPTS the findings and recommendation in their entirety (ECF

20).

       Accordingly, the court REMANDS the ALJ’s decision for further consideration and advises

the ALJ to consider the statements of Ms. Silvers’ son and fully articulate whether his statements are

consistent with the record.

       SO ORDERED.
       August 24, 2020                                s/ Damon R. Leichty
                                                      Judge, United States District Court
